MEMORANDUM **
Apolinar Guevara-Tejada appeals from the 60-month sentence imposed following his guilty-plea conviction for conspiracy to distribute cocaine and heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Guevara-Tejada’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Guevara-Tejada has filed a motion for leave to file out of time a supplemental brief. That motion is granted, the brief is deemed filed, and the court has considered Guevera-Tejada’s pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.